Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 - 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2012/0020745) in view of Sheridan (US 2010/0278594).
Regarding claim 1, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), the bag configured to be filled with rock, sand, or soil; and a mesh cover (outer fabric S1 comprising netting) wrapping around the sides and ends of the bag after the bag is filled (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a metal mesh. Sheridan teaches a mesh comprising metal or a net (paragraph 0013 and 0039). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal mesh as taught by Sheridan for the net as disclosed by Miller as a design consideration within the skill of the art to provide a desired amount of structural strength to the mesh material. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 2 and 10, Miller further discloses a fill comprising sand, rock, or soil (crushed rock, soil) within the bag and the closable opening (tied off end 11) is fastened (tied off) to remain closed after the bag is filled (Fig.4; paragraphs 0025, 0026, 0031, and 0039).
Regarding claim 3, Miller in view of Sheridan teaches a metal mesh as described above. Miller in view of Sheridan fails to explicitly teach the type of metal used in the mesh. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material 
Regarding claim 9, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), a fill (compost or fill material) within the bag; a mesh cover (outer fabric S1 comprising netting); and the mesh cover having a mesh sized to prevent animal burrowing through the bag (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a steel mesh. Sheridan teaches a mesh comprising metal or a net (paragraphs 0013 and 0039). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal mesh as taught by Sheridan for the net as disclosed by Miller as a design consideration within the skill of the art to provide a desired amount of structural strength to the mesh material. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). Miller in view of Sheridan fails to explicitly teach the type of metal used in the mesh. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Examiner notes that "usable in a stacked plurality to repair a receding bank of a body of water that reduces the erosion effect of animal-burrowing into the bank" represents intended use and lacks patentable weight in the claim(s). Miller in view of Sheridan recites all of the structural elements recited in the claim and, therefore, the apparatus as disclosed by Miller in view of Sheridan reads on the claim limitations.

Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (US 4,690,585) in view of Okano (JP 09267098).
Regarding claim 5, Holmberg discloses a method for restoring a bank on a body of water comprising the steps of: stacking a plurality of courses of bag assemblies (20) to form a wall (pyramid of bags in bar 48) (Fig. 12) spaced from a face of a receded bank, wherein each bag assembly comprises a bag filled with fill material (sand); and filling a void between the wall and the receded bank (66) with fill material (sand) (accumulating sand fills the void and raises the receded bank from 64 to 64') (Figs. 7 -10 and 12; col. 3, line 66 - col. 4, line 18; col. 5, lines 11 - 31, col. 6, lines 25 - 27; col. 8, line 32 -col. 9, line 24). Holmberg fails to disclose a bag surrounded around the sides and ends by a metal mesh cover.  Okano teaches a bag (bag material 7b) surrounded around the sides and ends by a metal mesh cover (shape holding member 7c) (Figs. 1 - 3; abstract) to prevent deformation of the shape of the bag. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the bag assemblies as disclosed by Holmberg with the mesh cover as taught by Okano to provide the bag with a reinforcing layer that prevents deformation of the bag.
Regarding claim 6, Holmberg further discloses before the step of stacking bag assemblies, placing a blanket of mesh (mat 10) over the face of the receded bank (66) (Figs. 7 -10 and 12; col. 3, line 66 - col. 4, line 18; col. 5, lines 11 - 31, col. 6, lines 25 - 27; col. 8, line 32 - col. 9, line 24).
Regarding claim 7, Holmberg further discloses the step of placing the blanket of mesh (10) is further defined in that the blanket of mesh extends horizontally in a horizontal portion, and the step of stacking a plurality of courses of bag assemblies (20) is further defined in that the plurality of courses of bag assemblies is stacked above the horizontal portion (Fig. 3A).
.
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that Miller teaches a geogrid material that only partially wraps around a sock.  Examiner has reinterpreted the apparatus as taught by Miller. Examiner has interpreted the outer layer (S1) has been interpreted as the mesh cover.  Examiner replies that the sock is composed of bag comprising an inner fabric (S2) and a mesh cover comprising an outer high strength netting (S1) (paragraph 0027).  Since the inner and outer fabric layers are obviously coextensive (Figs. 3 and 4; paragraphs 0027 and 0031), Miller teaches the mesh cover is wrapped around the sides and ends of the bag.
Applicant argues that geogrid material would not stop gnawing and burrowing of muskrats through the sock material as compared to a metal mesh.  Examiner replies that the outer fabric, not the geogrid material, has been interpreted as the mesh cover.  Additionally, Examiner takes the position that stopping the gnawing and burrowing of muskrats represents intended use and intended use lacks patentable weight in an apparatus claim.  Since Miller in view of Sheridan teaches all of the structural elements recited in claims 1 and 9, the apparatus as taught by Miller in view of Sheridan reads on all of the claim limitations.
Applicant argues that Sheridan does not teach a mesh that wraps around any bag.  Examiner replies that Sheridan was not relied upon to teach a mesh that wraps around any bag.  Sheridan was only relied upon to teach a mesh composed of metal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        





3/8/2021